Citation Nr: 1418931	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-26 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  The Veteran served in the Republic of Vietnam during the Vietnam War.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Newark New Jersey, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for peripheral neuropathy of the right and left upper extremities and right and left lower extremities, to include as secondary to the Veteran's service-connected diabetes mellitus, type II. 

In December 2011, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The issues on appeal were previously remanded by the Board in May 2012 to obtain a VA medical opinion to assist in determining the likely etiology of the peripheral neuropathy and to indicate, if possible, the degree of disability of the peripheral neuropathy before it was aggravated and its current degree of disability.  This was accomplished, and the claims were readjudicated in a November 2012 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).



FINDINGS OF FACT

1.  The Veteran has currently diagnosed peripheral neuropathy of the right and left upper extremities and right and left lower extremities.

2.  Currently diagnosed peripheral neuropathy of the Veteran's extremities is etiologically related to the service-connected diabetes mellitus disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claims of service connection for peripheral neuropathy have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of peripheral neuropathy (other organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506  (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment sets forth language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  The Veteran's appeal filed in March 2009, after the new provisions were promulgated; as such, the Board will consider this appeal under the law in effect as of October 10, 2006.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Peripheral Neuropathy

The Veteran contends that his currently diagnosed peripheral neuropathy of his bilateral upper and lower extremities is secondary to his service-connected type II diabetes mellitus disability.  See January 2010 notice of disagreement and December 2011 Board Hearing Transcript at pg. 4.  

Initially, the Board finds that the Veteran has currently diagnosed peripheral neuropathy of the upper and lower extremities.  See June 2012 VA examination report.  The Veteran was granted service connection for type II diabetes mellitus in a June 2009 RO rating decision.

After a review of all the lay and medical evidence, the Board finds that the preponderance of the evidence weighs in favor of a finding that the Veteran's peripheral neuropathy is caused by the service-connected diabetes mellitus disability.  

At a May 2009 VA examination, the Veteran complained of intermittent tingling, numbness, and paresthesia of both upper and lower extremities for the "last several years" with more symptoms associated with his legs and feet than his hands.  It was also noted that he had a history of continuous alcohol use per the electronic CPRS profile.  The Board notes, however, that the Veteran's claims file was not reviewed at the time of the May 2009 VA examination.  Upon physical examination, the examiner noted moderate decreased pinprick and light touch sensation to the Veteran's extremities.  The VA examiner diagnosed the Veteran with peripheral neuropathy of both the upper and lower extremities.  Further, the VA examiner stated that because the Veteran had continuous alcohol dependence and a history of chronic alcohol abuse,  the peripheral neuropathy was at least as likely as not related to the Veteran's alcohol use, and not to his service-connected diabetes disability.  The examiner also opined that the Veteran's diabetes mellitus could "add into or aggravate the current neuropathy symptoms."  

The Board finds the May 2009 VA medical opinion to be of no probative value for two reasons.  First, the VA examiner did not review the Veteran's claims file, which would have included VA treatment records from 1996 showing the Veteran's initial diagnosis for diabetes and his initial complaints of tingling and numbness in his hands and feet.  Further, although the May 2009 VA examiner opined that the Veteran's peripheral neuropathy was more likely than not related to his history of alcohol use, the examiner did not provide a rationale for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this regard, the VA examiner did not explain why it was more likely that the Veteran's peripheral neuropathy was due to a history of alcohol use as opposed to a history of diabetes.  The Board finds that the May 2009 VA examiner's opinion did not sufficiently explain why the Veteran's alcohol use was more likely than not the cause of the Veteran's peripheral neuropathy.   For these reasons, the Board finds the May 2009 VA medical opinion to be of no probative weight as to whether the Veteran's peripheral neuropathy is etiologically related to the service-connected diabetes disability.

Since the May 2009 VA examiner did not have access to the Veteran's claims file prior to or in connection with rendering her opinion regarding the etiology of the peripheral neuropathy of the bilateral upper and lower extremities, the RO requested an addendum opinion from the examiner.  In July 2009, and after review of the claims file, the VA examiner stated that, although a medical C&P exam revealed that the Veteran was diagnosed to have diabetes mellitus since 1996, the Veteran's symptoms of peripheral neuropathy started many years ago and the history of alcohol abuse predated the history of diabetes.  As such, the examiner opined that the Veteran's peripheral neuropathy was more likely than not due to chronic alcoholism and less likely than not due to diabetes.  

The Board finds the July 2009 VA addendum opinion to be of no probative value as the opinion was based on inaccurate material facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The earliest VA treatment note of record is dated February 1996.  Specifically, in a February 29, 1996  VA treatment note, the Veteran was diagnosed with diabetes and tingling and numbness in the hands and feet, which were noted as "Diabetes-Related Complications."  As the record does not contain treatment records prior to 1996 (the year diabetes was diagnosed), it is unclear how the July 2009 VA examiner could have found that the Veteran's symptoms of peripheral neuropathy started prior to 1996.  As to the lay evidence of record, the Veteran has reported that his symptoms of tingling and numbness began in 1997, only one year after he was diagnosed with diabetes.  See June 2012 VA treatment record in Virtual VA.  For these reasons, the Board finds the July 2009 VA medical opinion to be of no probative weight as to whether the Veteran's peripheral neuropathy is etiologically related to the service-connected diabetes disability.

Pursuant to the Board's May 2012 remand, the Veteran was afforded another VA examination in June 2012 to assist in determining the likely etiology of the peripheral neuropathy.  The June 2012 VA examiner reviewed the claims file, interviewed the Veteran, and performed neurological testing.  The examiner then stated that he could not determine, without resorting to mere speculation, that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities was caused or aggravated by a service-connected disability, to specifically include his service-connected diabetes mellitus disability.  The examiner reasoned that the Veteran had symptoms of peripheral neuropathy for several years prior to the diagnosis of diabetes.  Notably, however, the VA examiner did not provide a specific onset date for the peripheral neuropathy symptoms and did not discuss which specific evidence of record demonstrated symptoms of peripheral neuropathy prior to the diabetes diagnosis in 1996.  As noted above, the Board has found that the record does not contain treatment notes or lay evidence demonstrating peripheral neuropathy symptoms prior to the 1996 diagnosis for diabetes.  Accordingly, the Board finds the June 2012 VA medical opinion to be of no probative weight as the opinion was based on facts which are not supported by the evidence of record.   

Other evidence of record includes a February 1996 VA treatment record, briefly discussed above.  In this treatment note, it was noted that the Veteran was diagnosed with diabetes in 1996 and participated in "social" alcohol consumption.  As for "Diabetes-Related Complications," the VA medical professional noted that the Veteran experienced tingling and numbness in the hands and feet.  A February 1997 VA progress note, which discussed the Veteran's diabetes, also referenced tingling in the left toe.  The Board finds that this evidence weighs in favor  of a finding that currently diagnosed peripheral neuropathy is caused by the service-connected diabetes mellitus disability.

More recently, in a June 2012 VA electrodiagnostic examination (in Virtual VA), the Veteran reported that symptoms of tingling and numbness in his feet and hands began in 1997.  After conducting electrodiagnostic testing, the VA physician diagnosed symmetric primarily axonal peripheral polyneuropathy and noted under the Veteran's active problems list "Diabetic Neuropathies."  The Board finds that the term Diabetic Neuropathies indicates that the Veteran's neuropathy, which includes peripheral neuropathy, is a result of the diabetes mellitus disability.   The Board finds that this evidence weighs in favor  of a finding that currently diagnosed peripheral neuropathy is caused by the service-connected diabetes mellitus disability.

Further weighing in favor of the claim for secondary service connection are the Veteran's lay statements.  In this regard, the Board finds that the Veteran's statements have remained consistent throughout the appeal period as he has reported the onset of tingling and numbness in his hands and feet since approximately the date of diagnosis for his diabetes disability.  See VA examination reports and June 2012 VA electrodiagnostic examination (in Virtual VA).
Upon review of all the evidence of record, both lay and medical, the Board finds that the only probative evidence of record weighs in favor of the Veteran's claim that currently diagnosed peripheral neuropathy of the upper and lower extremities is caused by the service-connected diabetes mellitus disability.  Accordingly, entitlement to service connection for peripheral neuropathy of the upper and lower extremities is warranted. 


ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II, is granted. 

Service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, type II, is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


